



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ebagua, 2018 ONCA 898

DATE: 20181109

DOCKET: C61425

Feldman, Roberts and Fairburn JJ.A.

BETWEEN

Her
    Majesty the Queen

Ex Rel.
    City of Toronto

Respondent

and

Junior Ebagua

Appellant

No one appearing for the appellant

Amanda Ross, for the respondent

Heard: November 6, 2018

APPEAL BOOK ENDORSEMENT

[1]

On consent of the Crown, the appeal is allowed and a new trial ordered
    in the Ontario Court of Justice. The appellant shall appear on December 10,
    2018 in courtroom N at Old City Hall at 1:30 p.m. to set a date for trial.


